In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-17-00377-CR
     ___________________________

    SARA ANNE WOODY, Appellant

                     V.

         THE STATE OF TEXAS


  On Appeal from the 30th District Court
        Wichita County, Texas
       Trial Court No. 57,635-A


    Before Kerr, Birdwell, and Bassel, JJ.
   Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      A jury convicted Sara Anne Woody of three first-degree-felony counts of injury

to a child with the intent to cause serious mental deficiency, impairment, or injury and

assessed her punishment on each count at 45 years’ imprisonment. See Tex. Penal

Code Ann. § 22.04(a)(2), (e). In addition, the jury convicted Woody of 13 third-

degree-felony counts of injury to a child with the intent to cause bodily injury and

assessed her punishment on each count at ten years’ imprisonment. 1 See id.

§ 22.04(a)(3), (f). The trial court sentenced Woody accordingly and ordered all

16 sentences to run concurrently. In one point, Woody asserts that the trial court

erred by denying her motion to quash the indictment. We affirm.

      In Woody’s motion, she sought to quash the three first-degree-felony counts

because they did not provide sufficient notice. Woody attacked the indictment, not

the statute on which it was based. Nowhere in her motion did she attack the statute as

facially void for vagueness.

      But in her brief, she argues that “the statute under which she was charged is

‘void for vagueness’” and thus that the trial court erred by overruling her motion. The

State responds that Woody’s appellate argument does not comport with her complaint

at trial, so her point should be overruled. We agree. See Thomas v. State, 505 S.W.3d
916, 924 (Tex. Crim. App. 2016) (“If a trial objection does not comport with

      1
       The indictment contained 27 counts. The jury found Woody not guilty on ten
counts, and the State abandoned one other.


                                           2
arguments on appeal, error has not been preserved.”); see also Tex. Code of Crim.

Proc. art. 1.14; Karenev v. State, 281 S.W.3d 428, 434 (Tex. Crim. App. 2009) (“We

conclude that a defendant may not raise for the first time on appeal a facial challenge

to the constitutionality of a statute.”); cf. Smith v. State, 463 S.W.3d 890, 896 (Tex.

Crim. App. 2015) (upholding Karenev but permitting challenges based on a statute

already held invalid). We overrule Woody’s point.

      Having overruled Woody’s point, we affirm the trial court’s judgments.




                                                     /s/ Elizabeth Kerr
                                                     Elizabeth Kerr
                                                     Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 15, 2019




                                          3